Citation Nr: 1038909	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  03-27 146	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus with peripheral vascular disease.  

2.  Entitlement to an initial rating higher than 10 percent for 
right upper extremity peripheral neuropathy.

3.  Entitlement to an initial rating higher than 10 percent for 
left upper extremity peripheral neuropathy.

4.  Entitlement to an initial rating higher than 10 percent for 
right lower extremity peripheral neuropathy.

5.  Entitlement to an initial higher than 10 percent for left 
lower extremity peripheral neuropathy.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and C. W. 

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1970 to April 1990.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).    

In the rating decision in June 2002, the RO assigned a single 
rating for diabetes mellitus with peripheral vascular disease and 
peripheral neuropathy under Diagnostic Code 7913.  While on 
appeal in a rating decision in June 2003, the RO increased the 
rating for diabetes mellitus with peripheral vascular disease and 
peripheral neuropathy under Diagnostic Code 7913 to 40 percent, 
effective December 15, 2000, the date of receipt of the claim for 
service connection.  

In November 2005, the Veteran appeared at a hearing before a 
Veterans Law Judge. The transcript of the hearing is in the 
Veteran's file.

In May 2006, the Board remanded the claim for increase for 
diabetes mellitus so that the RO could adjudicate whether 
separate ratings were warranted for peripheral neuropathy as a 
complication of diabetes mellitus.



While on appeal in a rating decision in September 2009, the RO 
granted separate 10 percent ratings for peripheral neuropathy of 
the right and left upper extremities and of the right and left 
lower extremities under Diagnostic Code 8519, effective December 
15, 2000, and assigned a separate 20 percent rating for diabetes 
mellitus with peripheral vascular disease under Diagnostic Code 
7913.

In April 2010, the Board notified the Veteran that the Veterans 
Law Judge, who conducted the hearing in 2005 November 2005 had 
retired and offered the Veteran the opportunity for another Board 
hearing.  In May 2010, the Veteran stated that he did not wish to 
appear at another hearing, and requested that his claims be 
decided on the evidence of record.

The claim for an initial rating higher than 20 percent for 
diabetes mellitus with peripheral vascular disease on an 
extraschedular basis is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  

FINDINGS OF FACT

1.  Throughout the appeal period, diabetes mellitus with 
peripheral vascular disease requires insulin without a restricted 
diet or avoidance of strenuous occupational and recreational 
activities.

2.  Throughout the appeal period, peripheral neuropathy of the 
right upper extremity has been manifested by mild sensory 
impairment.

3.  Throughout the appeal period, peripheral neuropathy of the 
left upper extremity has been manifested by mild sensory 
impairment.

4.  Throughout the appeal period, peripheral neuropathy of the 
right lower extremity has been manifested by mild sensory 
impairment.

5.  Throughout the appeal period, peripheral neuropathy of the 
left lower extremity has been manifested by mild sensory 
impairment.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for 
diabetes mellitus with peripheral vascular disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009). 

2.  The criteria for an initial rating higher than 10 percent for 
peripheral neuropathy of the right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.124, Diagnostic Code 8515 (2009). 

3.  The criteria for an initial rating higher than 10 percent for 
peripheral neuropathy of the left upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 
4.124, Diagnostic Code 8515 (2009). 

4.  The criteria for an initial rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2009).  

5.  The criteria for an initial rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On the initial rating claims, the RO provided pre-adjudication 
VCAA notice by letter, dated in March 2001, on the underlying 
claim of service connection.  Where, as here, service connection 
has been granted and the initial disability ratings have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision rating 
the disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for initial higher ratings, following the initial grant of 
service connection.  Dingess at 473; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service treatment 
records, VA records, and private medical records. The Veteran was 
afforded VA examinations.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The Veteran's claim of service connection for diabetes was 
received by VA on December 15, 2000.  

VA records show that in January 2001 the Veteran enrolled in a 
group class for diabetes.  In February 2001, the Veteran's 
diabetes was described as noninsulin dependent.  

In March 2001, the Veteran sought emergency care at a military 
installation because of hyperglycemia. 
In June 2001, the Veteran was hospitalized by VA for 
hyperglycemia. 

In July 2001, VA records show that Veteran was using insulin to 
control his diabetes mellitus.  

In October 2001, the Veteran sought emergency care at a military 
installation because of hyperglycemia.  

In October 2001, VA records show that the Veteran required 
insulin 3 times a day.

On VA examination in November 2001, the Veteran complained of 
tingling and numbness in the lower extremities.  It was noted 
that the Veteran had gained 30 pounds.  The diagnoses were 
diabetes mellitus and diabetic peripheral neuropathy.  
On VA examination in March 2002, the diagnosis was peripheral 
vascular disease, secondary to diabetes mellitus.

In February 2002 and in March 2002, the Veteran sought emergency 
care because of hyperglycemia.  

VA records show that in March 2002 the Veteran's insulin regimen 
included injected and oral agents.  In July 2002, it was 
recommended that the Veteran exercise 3 times a week.  In October 
2002, it was noted that the Veteran was exercising 3 times a 
week.  

VA records show that in March 2003 the Veteran was hospitalized 
to better control his diabetes with hyperglycemia.  In May 2003, 
it was noted that improvements in exercise and weight reduction 
would improve the Veteran's quality of life.  In July 2003, it 
was noted that the Veteran exercised daily by walking for a mile.  
His weight was stable.  On neurological evaluation there was good 
sensation in both feet.  In October 2003, it was noted that the 
Veteran went to the emergency room because of hyperglycemia. 


In September 2004 and November 2004, the Veteran went to an 
emergency room at a military installation because of 
hyperglycemia.  

VA records show that in November 2004 on neurological evaluation 
the reflexes were normal.

A VA medical history printout in November 2004 chronicled the 
following diabetic clinic appointments in: May and October 2002; 
January, April, June, July, September, October, and December 
2003; and February 2004. 

On VA examination in September 2005, the Veteran complained of 
some paresthesias, dysesthesias, and sensory abnormalities.  
There was no history of hospitalizations for ketoacidosis or for 
hypoglycemia.   The Veteran watched what he ate, but he was not 
on a restricted diet, and he had gained weight.  He was able to 
walk about a half mile a day.  He was on both oral medication and 
injected insulin.  He visited his diabetic care provider every 
two months.  The pertinent finding was peripheral neuralgia and 
neuritis, affecting the lower extremities from the knee down.  
The diagnosis was diabetic peripheral neuropathy.  

VA records show that in October 2005 the Veteran was placed in an 
intensive insulin management program via data communicated from 
his home to VA by a Care Coordination Home Telehealth monitor.  
The Veteran was to send data daily and a health care coordinator 
would monitor the data and a primary care physician would be 
notified of Veteran's health data monthly and as required.  

In October 2005, the Veteran was taking insulin more than once 
daily.  In October 2006, in January 2007, December 2007, and in 
September 2008, the Veteran sought emergency care for 
hyperglycemia.  





On VA examinations in April 2009, on the diabetic evaluation the 
Veteran's medical history included lower extremity peripheral 
neuropathy and hyperglycemic episodes (several in 2001 and in 
2002), bilateral hand and foot paresthesia (April 2003), 
decreased sensation in lower extremities (November 2008), 
hypoglycemic episode (August 2006 and November 2007), and more 
than one dose of insulin a day. 

There was no history of hospitalization for ketoacidosis or for 
hypoglycemic reaction.  The VA examiner noted that the Veteran 
has had problems controlling his diabetes for years despite 
adhering to a diet and to exercise.  The VA examiner noted that 
the Veteran's physical exercise had been curtailed because of 
frequent falls due to Parkinson's diseased and diabetes.  The 
pertinent findings were no motor or sensory loss, right and left. 

On the peripheral nerves evaluation, the Veteran complained of 
numbness and paresthesias in his hands and feet.  Motor function 
for the right upper extremity and the right and left lower 
extremities were normal.  There was mild weakness in the left 
upper extremity.   Sensory function for the right and left upper 
extremities and the right and left lower extremities were normal.  
Upper and lower extremity reflexes were active.  There was no 
muscle atrophy.  EMG/NCV testing showed peripheral neuropathy.  
The diagnoses were mild peripheral neuropathy of the upper 
extremities and mild peripheral neuropathy of the lower 
extremities.  

The VA examiner was asked to express an opinion on whether the 
Veteran's diabetes required regulation of activities.  The VA 
examiner stated that nowhere in the record was the Veteran 
advised to restrict his activities, rather the record shows that 
the Veteran was encouraged to exercise to help control his 
diabetes.  The VA examiner then expressed the opinion that it was 
less likely as not that diabetes required regulation of 
activities because exercise is part of the treatment for diabetes 
as exercise decreases blood glucose. 




General Rating Principles

A disability rating is determined by application of VA's Schedule 
for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

Rating Criteria

Under Diagnostic Code 7913, the criteria for a 20 percent rating 
are diabetes mellitus requiring insulin and restricted diet; or, 
an oral hypoglycemic agent and restricted diet.  The criteria for 
a 40 percent rating are diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  The criteria for 
a 60 percent rating are diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  


Analysis

The record shows that in June 2001 the Veteran was hospitalized 
by VA for hyperglycemia.  In October 2001, the Veteran sought 
emergency care at a military installation because of 
hyperglycemia.  In October 2001, VA records show that the Veteran 
required insulin 3 times a day.  On VA examination in November 
2001, the Veteran had gained weight.  In February 2002 and in 
March 2002, the Veteran sought emergency care because of 
hyperglycemia.  In March 2002, the Veteran's insulin regimen 
included injected and oral agents.  In October 2002, the Veteran 
was exercising 3 times a week.  In March 2003, the Veteran was 
hospitalized to better control his diabetes with hyperglycemia.  
In May 2003, it was noted that improvements in exercise and 
weight reduction would improve the Veteran's quality of life.  In 
July 2003, the Veteran exercised daily by walking for a mile.  
His weight was stable.  In October 2003, the Veteran went to the 
emergency room because of hyperglycemia.  In September 2004 and 
November 2004, the Veteran went to an emergency room at a 
military installation because of hyperglycemia.  

On VA examination in September 2005, there was no history of 
hospitalizations for ketoacidosis or for hypoglycemia.   The 
Veteran watched what he ate, but he was not on a restricted diet, 
and he had gained weight.  He was able to walk about a half mile 
a day.  He was on both oral medication and injected insulin.  He 
visited his diabetic care provider every two months. 

In October 2005, the Veteran was placed in an intensive insulin 
management program via data communicated from his home to VA by a 
Care Coordination Home Telehealth monitor.  In October 2006, in 
January 2007, December 2007, and in September 2008, the Veteran 
sought emergency care for hyperglycemia.  

On VA examinations in April 2009, the Veteran's medical history 
included hypoglycemic episodes in August 2006 and in November 
2007.  There was no history of hospitalization for ketoacidosis 
or for hypoglycemic reaction.  


The VA examiner noted that the Veteran has had problems 
controlling his diabetes for years despite adhering to a diet and 
to exercise.  The VA examiner noted that the Veteran's physical 
exercise had been curtailed because of frequent falls due to 
Parkinson's diseased and diabetes.  

The record does show that the Veteran's diabetes is difficult to 
control due to Parkinson's disease and he frequently experiences 
episodes of hyperglycemia, requiring emergency care, but not 
hospital admission, except once in 2001 and in once in 2003.  He 
has also has had episodes of hypoglycemia, which did not require 
hospitalization.  

On the question of whether the Veteran's diabetes requires 
regulation of activities, on VA examination in April 2009, the VA 
examiner stated that nowhere in the record was the Veteran 
advised to restrict his activities, rather the record shows that 
the Veteran was encouraged to exercise to help control his 
diabetes.  The VA examiner then expressed the opinion that it was 
less likely as not that diabetes required regulation of 
activities because exercise is part of the treatment for diabetes 
as exercise decreases blood glucose.

As regulation of activities is the criteria for the next higher 
rating, 40 percent, as there is no record that the Veteran was 
advised to restrict his activities because of diabetes, as 
medical evidence is required to establish that occupational and 
recreational activities have been restricted under Diagnostic 
Code 7913, and as there is no such medical evidence, the criteria 
for the next higher rating have no been met.  Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007).

In summary, the Board finds that the Veteran does not meet the 
criteria for a 40 percent rating under Diagnostic Code 7913 at 
any time during the appeal period.  The evidence shows that the 
Veteran's diabetes mellitus requires more than one injection of 
insulin daily without a restricted diet or regulation of 
activities, and there is no evidence of episodes of ketoacidosis 
or hypoglycemic reactions, requiring one or two hospitalizations 
a year or twice a month visits to a diabetic care provider.

As the criteria for the next higher schedular rating rating under 
Diagnostic Code 7913 have not been demonstrated throughout the 
period considered in this appeal, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Peripheral Neuropathy

The RO has assigned separate 10 percent ratings for peripheral 
neuropathy of each upper and lower extremity under Diagnostic 
Codes 8515 (upper extremities) and 8520 (lower extremities), 
effective December 15, 2000. 

Rating Criteria

Under Diagnostic Code 8515, for peripheral nerve impairment, the 
criteria for the next higher ratings are a 30 percent rating for 
moderate incomplete paralysis of the major upper extremity and 20 
percent rating for the minor upper extremity.  The functional 
loss due to complete paralysis includes:  the hand inclined to 
the ulnar side, index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand, pronation 
incomplete and defective, absence of flexion of the index finger 
and feeble flexion of middle finger, cannot make a fist, index 
and middle fingers remain extended, cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, flexion 
of wrist weakened, or pain with trophic disturbances. 

Under Diagnostic Code 8520, for peripheral nerve impairment, the 
criteria for the next higher rating, 20 percent, are moderate 
incomplete paralysis.  The functional loss due to complete 
paralysis includes: the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened, marked muscular atrophy. 





The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total paralysis is 
due to the varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a.

Analysis

Upper Extremities 

In November 2004, on neurological evaluation, the reflexes were 
normal.

On VA examinations in April 2009, on the diabetic evaluation the 
Veteran's medical history included bilateral hand paresthesia.  
The pertinent findings were no motor or sensory loss, right and 
left.   On the peripheral nerves evaluation, the Veteran 
complained of numbness and paresthesias in his hands.  Motor 
function for the right upper extremity was normal.  There was 
mild weakness in the left upper extremity.  Sensory function for 
the right and left upper extremities were normal.  The upper 
extremity reflexes were active.  There was no muscle atrophy.  
EMG/NCV testing showed peripheral neuropathy.  The diagnoses were 
mild peripheral neuropathy of the upper extremities.  

Considering the clinical findings, active reflexes, no muscle 
atrophy, normal sensory function, and EMG/NCV testing, and except 
for mild weakness in the left upper extremity, no more than mild 
incomplete paralysis under Diagnostic Code 8515 is shown for the 
upper extremities.  

Lower Extremities 

On VA examination in November 2001, the Veteran complained of 
tingling and numbness in the lower extremities.  In July 2003, on 
neurological evaluation, there was good sensation in both feet.  
In November 2004, on neurological evaluation, the reflexes were 
normal.  
On VA examination in September 2005, the Veteran complained of 
some paresthesias, dysesthesias, and sensory abnormalities.  The 
pertinent finding was peripheral neuralgia and neuritis, 
affecting the lower extremities from the knee down.  The 
diagnosis was diabetic peripheral neuropathy.  On VA examinations 
in April 2009, on the diabetic evaluation the Veteran's medical 
history included lower extremity peripheral neuropathy, bilateral 
foot paresthesia, and decreased sensation in lower extremities.  
The pertinent findings were no motor or sensory loss, right and 
left. 

On the peripheral nerves evaluation, the Veteran complained of 
numbness and paresthesias in his feet.  Motor function for the 
right and left lower extremities were normal.  Sensory function 
for the right and left lower extremities were normal.  The lower 
extremity reflexes were active.  There was no muscle atrophy.  
EMG/NCV testing showed peripheral neuropathy.  The diagnosis was 
mild peripheral neuropathy of the lower extremities.  

Considering the clinical findings, active reflexes, no muscle 
atrophy, normal sensory function, and EMG/NCV testing, no more 
than mild incomplete paralysis under Diagnostic Code 8520 is 
shown for the lower extremities. 

For the above reasons, the preponderance of the evidence is 
against the claim for initial higher schedular ratings for 
peripheral neuropathy of the upper and lower extremities under 
Diagnostic Codes 8515, 8520 fat any time during the appeal 
period, and the benefit-of- the- doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

On the claims for increase for peripheral neuropathy of the upper 
and lower extremities under Diagnostic Codes 8515 and 8520, while 
the Board does not have authority to grant an extraschedular 
rating in the first instance, the Board does have the authority 
to decide whether the claims should be referred to the VA 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating. 38 C.F.R. § 
3.321(b)(1).




The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate. There must be a comparison 
between the level of severity and symptomatology of the service- 
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability levels and symptomatology of peripheral neuropathy, 
which are contemplated by Diagnostic Codes 8515 and 8520 in the 
Rating Schedule.  In other words, the Veteran does not experience 
any symptomatology not already encompassed in Diagnostic Codes 
8515 and 8520.

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration the 
claims for increase for peripheral neuropathy of the upper and  
lower extremities under Diagnostic Codes 8515 and 8520 is not 
required under 38 C.F.R. § 3.321(b)(1).

(The Order follows on the next 
page.). 








ORDER

An initial rating higher than 20 percent for diabetes mellitus is 
denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the right upper extremity is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the left upper extremity is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the right lower extremity is denied.

An initial rating higher than 10 percent for peripheral 
neuropathy of the left lower extremity is denied.


REMAND 

On the claim for a higher rating for diabetes mellitus under 
Diagnostic Code 7913, while the Board does not have authority to 
grant an extraschedular rating in the first instance, the Board 
does have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria do not reasonably describe the 
disability level and symptomatology, as hyperglycemia, which is 
the predominant manifestation of diabetes mellitus, is not 
encompassed in the criteria under Diagnostic Code 7913.  In other 
words, the Veteran has symptomatology not contemplated by the 
Rating Schedule.

As the disability picture is not contemplated by Diagnostic Code 
7913 under the Rating Schedule, the claim should be referred for 
an extraschedular consideration to the VA Director of the 
Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to 
notify on the claim for a higher rating for 
diabetes mellitus under Diagnostic Code 
7913 on an extraschedular basis.

2.  After the development requested has 
been completed, refer to the VA Director of 
the Compensation and Pension Service for an 
extraschedular consideration the claim for 
an initial rating higher than 20 percent 
for diabetes mellitus under Diagnostic Code 
7913. 

3.  After the referral for extraschedular 
consideration is returned, adjudicate the 
claim.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case on the issue of an extraschedular 
rating under Diagnostic Code 7913 and 
return the case to the Board







The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


